Case 5:18-cr-00258-EJD Document 580-3 Filed 11/20/20 Page 1 of 8




        Exhibit 4
        Case 5:18-cr-00258-EJD Document 580-3 Filed 11/20/20 Page 2 of 8




                                             United States Attorney
                                             Northern District of California



                                               150 Almaden Boulevard, Suite 900       (408) 535-5061
                                               San Jose, California 95113         Fax (408) 535-5066




                                             March 6, 2020

Via Email

Lance Wade, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

Jeffrey B. Coopersmith, Esq.
Orrick Herrington & Sutcliffe LLP
701 5th Avenue, Suite 5600
Seattle, WA 98104-7097

                Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                      CR-18-00258-EJD
                      Expert Notice

Dear Counsel:

Pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure, the government
hereby discloses a written summary of testimony that the government intends to use under Rules
702, 703, and/or 705 of the Federal Rules of Evidence during its case-in-chief at trial. Pursuant
to Rule 16(b)(1)(C) of the Federal Rules of Criminal Procedure, the government hereby requests
from Defendants disclosure of testimony they intend to use under Rule(s) 702, 703, and/or 705
of the Federal Rules of Evidence as evidence at trial.

   1. Dr. Stephen R. Master

Please see the attached report summarizing the testimony of Dr. Master. His qualifications are
summarized in the accompanying CV.

   2. Dr. Steven Linnerson

Dr. Linnerson is a fact / percipient witness, whose testimony may also cover topics and/or
opinions informed by his knowledge, skill, experience, training, and education. See Fed. R.

                                                1
        Case 5:18-cr-00258-EJD Document 580-3 Filed 11/20/20 Page 3 of 8




Evid. 702. Specifically, Dr. Linnerson will testify about hCG tests, the values in hCG tests, and
how a physician would expect those values to double in 48 to 72 hours if a women is pregnant
over this time period. Dr. Linnerson will explain that an hCG blood test can detect pregnancy
before it can be detected in a urine test. If an hCG value stays flat or goes down, then a
physician would expect the woman is no longer pregnant. Dr. Linnerson will also explain that if
a Theranos test showed a low value of hCG followed by a test from another laboratory a few
days later with a very high value, this would tend to show that the Theranos test was wrong
absent some other explanation, such as in the case of a pregnancy with twins or triplets. Dr.
Linnerson will further testify that his practice has never had problems with its hCG tests with
other established laboratories before it started using Theranos. His practice has been doing
business with Sonora Quest and LabCorp for fifteen years and never had a problem.

Dr. Linnerson will also testify about a study his office conducted between Theranos and
comparator laboratories. According to this study, 67% of the Theranos hCG tests resulted in
hCG values at least 10% higher than those obtained from the comparator laboratory. He said this
discrepancy would have led to clinical decisions about where the patient’s embryos/fetuses were
located in the body (i.e., whether the pregnancy was ectopic) and whether the pregnancy was
viable or not.

Dr. Linnerson graduated from the University of Colorado, School of Medicine in 1977, and has
43 years of practice experience. Dr. Linnerson specializes in Obstetrics & Gynecology and is
affiliated with the Banner Desert Medical Center.

   3. Dr. Audra Zachman

Dr. Zachman is a fact / percipient witness, whose testimony may also cover topics and/or
opinions informed by her knowledge, skill, experience, training, and education. See Fed. R.
Evid. 702. Specifically, Dr. Zachman will testify about hCG tests and the values in hCG test
results. Dr. Zachman will testify that an hCG value of 1805 confirms that a patient is pregnant.
The value does not provide any information about the future viability of the pregnancy, but is a
positive result in terms of whether the patient is currently pregnant. It is normal to send a patient
who has suffered from pervious miscarriages for hCG testing every 48 hours. A normal
pregnancy will see the hCG value double every 48 hours. It is improbable that the hCG value
would remain the same for those two tests. In Dr. Zachman’s experience, the hCG test is a
reliable test which laboratories get right. Dr. Zachman said seeing the exact same value one day
and then again two days later would be unlikely and troubling. Theranos’s explanation as to the
discrepancy in hCG test values for her patient,                  , was “not plausible.” Dr.
Zachman has never had any other problems with hCG tests aside from the experience she had
with her patient who was tested by Theranos.

Dr. Zachman is a board certified Women’s Health Nurse Practitioner. Dr. Zachman began her
nursing career after graduating from Arizona State University with a Bachelor of Science
Nursing degree. She has worked in antepartum, postpartum, and labor and delivery. She
obtained a Doctorate of Nursing Practice specializing in women’s health in 2013.




                                                  2
        Case 5:18-cr-00258-EJD Document 580-3 Filed 11/20/20 Page 4 of 8




   4. JoEllen B. Embry

Nurse Practitioner JoEllen Embry is a fact / percipient witness, whose testimony may also cover
topics and/or opinions informed by her knowledge, skill, experience, training, and education.
See Fed. R. Evid. 702. Specifically, Ms. Embry will testify about Poly Cystic Ovations
Syndrome and normal versus abnormal levels of testosterone in patients experiencing this
syndrome. Some patients whom Ms. Embry treats have male levels of testosterone with values
as high as 120. According to Ms. Embry, a value of 30 to 40 for testosterone is normal for a
woman. She prescribes her female patients with abnormally high testosterone levels specific
medications to bring the levels down. The same patients with very high levels of testosterone
were tested at Theranos and Theranos reported levels of less than one. Ms. Embry will testify
that to this day, she has never had any patients with testosterone as low as what Theranos was
reporting. According to Ms. Embry, the errors with regard to testosterone values and Theranos’s
test were blatant and obvious. Ms. Embry adjusts patients’ medication based on lab results, and
an incorrect adjustment could result in patient harm.

Ms. Embry will further testify that in 20 plus years of using Sonora Quest and LabCorp, she has
never experienced any clinical errors with their lab results.

Ms. Embry received a Bachelor of Science, Nursing, from Arizona State University in 1983, and
has been a practicing nurse since then. She obtained a Master’s Degree in Nursing from the
University of Phoenix in 1997. From 1996 until the present, Ms. Embry has worked as a Nurse
Practitioner specializing in OB/GYN and women’s health.

   5. Dr. Edward Szmuc

Dr. Szmuc is a fact / percipient witness, whose testimony may also cover topics and/or opinions
informed by his knowledge, skill, experience, training, and education. See Fed. R. Evid. 702.
Specifically, Dr. Szmuc will testify about hCG tests. He will testify that hCG tests are laboratory
tests done to either identify an early pregnancy or determine an ectopic pregnancy, which is a life
threatening pregnancy. An expected hCG value would be between 2-1,000, and a normal
pregnancy would show hCG levels doubling every 48 to 72 hours. hCG values for an ectopic
pregnancy rise a little or stay the same. Dr. Szmuc will testify that he relies on these tests, that
the hCG test is the most important lab work he orders as an OBGYN, and that a doctor must
have full confidence in the results from hCG tests. In 30 years of using Sonora Quest, he never
questioned their results.

Dr. Szmuc will further testify that he would normally order a third hCG test if he suspects an
ectopic pregnancy or a miscarriage. He would typically continue to test until the test shows a
negative result. But if hCG values stayed level, it could indicate an ectopic pregnancy that
needed an intervention, surgical or pharmaceutical. In Dr. Szmuc’s option, if you have an hCG
of 5,000 and later one at 100,000, a next result below 5,000 indicates a problem with the test. If
hCG is “below detectable threshold” it means negative for pregnancy. If he has a patient with a
positive at home pregnancy test and he compares it with a blood test that registers a value of
below detectable threshold, that would be a red flag. If an hCG result comes back invalid, that
would be a red flag.


                                                 3
        Case 5:18-cr-00258-EJD Document 580-3 Filed 11/20/20 Page 5 of 8




Dr. Szmuc attended the Medical College of Ohio, Medical School, obtaining an MD in 1979, and
completed his OBGYN residency at the Boston City Hospital in 1983. He specializes in
Gynecology, Obstetrics, Obstetrics and Gynecology.

   6. Dr. Gerald S. Asin

Dr. Asin is a fact / percipient witness, whose testimony may also cover topics and/or opinions
informed by his knowledge, skill, experience, training, and education. See Fed. R. Evid. 702.
Specifically, Dr. Asin will testify about PSA tests, diabetic tests, protein and calcium tests, and
HIV tests. A PSA test helps detect prostate cancer. If a PSA test comes back high, patients may
need to undergo a biopsy in which a needle is inserted from the penis to the prostate. If a PSA
test was incorrect, i.e., the test result numbers being incorrectly high, men could have to go
through this unpleasant test unnecessarily. Dr. Asin will further testify that an HIV test result
showing that it was reactive for HIV 1+2 antibodies, but non-reactive for HIV 1 antibody and
HIV 2 antibody, separately, did not make any sense. It was not possible for the blood to have a
combination of HIV 1 and 2, but not have either HIV 1 or 2 individually.

Dr. Asin is Board Certified in Internal Medicine. After earning his Bachelor of Science from
Northwestern University in Evanston, Illinois, Dr. Asin attended the University of Oklahoma
College of Medicine where he earned his Doctor of Medicine (MD) in 1987. He then continued
his education in Milwaukee, Wisconsin and completed his residency in 1990 at the Medical
College of Wisconsin. Dr. Asin has practiced in Arizona since 1992. He is currently an
Associate Professor of Medicine at the University of Arizona College of Medicine and an
affiliate of Scottsdale Healthcare.

   7. Dr. Govind Acharya

Dr. Acharya is a fact / percipient witness, whose testimony may also cover topics and/or
opinions informed by his knowledge, skill, experience, training, and education. See Fed. R.
Evid. 702. Specifically, Dr. Acharya will testify about blood metabolic panel (BMP) tests, and
among other things, the electrolyte analysis and potassium analysis in these tests. Dr. Acharya
will testify that a BMP test is not complicated and these are very common tests. BMP was a
usual pre-surgical screening, and if abnormal results came back a surgery could be called off.
An abnormal result for a potassium test could indicate a heart issue that would not allow surgery.
Dr. Acharya had patients whose Theranos tests showed abnormal potassium levels. Dr. Acharya
knew the patients’ medical histories, however, and did not think the test result were right, so he
had them re-run at the hospital laboratory.

Dr. Acharya is a graduate of B.J. Medical College, Ahmedabad, India. He completed an
internship at Mt. Sinai School of Medicine in New York followed by a residency in General
Surgery at the University of Massachusetts. He completed his Plastic and Reconstructive
Surgery training at the Medical College of Virginia. Dr. Acharya remained there as an Assistant
Professor before moving to Phoenix in 1980. Dr. Acharya is certified by the American Board of
Plastic Surgery and the American Board of Surgery. He has been in practice for over 30 years.
Dr. Acharya is a member of the American Society of Plastic Surgeons, American Society of


                                                 4
Case 5:18-cr-00258-EJD Document 580-3 Filed 11/20/20 Page 6 of 8
        Case 5:18-cr-00258-EJD Document 580-3 Filed 11/20/20 Page 7 of 8




   9. Dr. Curtis Page

Dr. Page is a fact / percipient witness, whose testimony may also cover topics and/or opinions
informed by his knowledge, skill, experience, training, and education. See Fed. R. Evid. 702.
Specifically, Dr. Page will testify about A1C and CBC tests. Dr. Page will testify that he
experienced a high quantity of abnormal A1C tests with Theranos testing. Dr. Page will further
testify that he did not understand how Theranos could not have known they had a problem with
A1Cs for a couple of months. Dr. Page will testify that he did not think it would require a doctor
to point out this kind of issue.

Dr. Page graduated in 1988 with an ABA in Biochemistry from Occidental College in Pasadena,
California. Dr. Page then went onto Harvard Medical School in Boston Massachusetts where he
graduated in 1994. While at Harvard he completed a research fellowship in wound healing and
skin biology at the Brigham and Women’s Hospital Department of Plastic Surgery. He later
completed two years of a General Surgery residency at Emory University in Atlanta from 1994-
1997 and later a Family Practice residency in Brooklyn, NY at the Lutheran Medical Center from
1998-2000. With a focus on advanced chronic disease management and population health, Dr.
Page has taken a heightened interest in programs that are capable of improving both the quality
and cost of health care. As a member of the National Lipid Association and a graduate of the
Bale and Doneen method, Dr. Page is currently actively practicing advanced lipid testing and
cardiovascular prevention programs. Dr. Page has developed AAFP sponsored Group
Visit/Educational programs covering Smoking Cessation, Diabetes, COPD, CHF and
Cardiovascular disease.

   10. Daniel Young

Daniel Young is a fact / percipient witness, whose testimony may also cover topics and/or
opinions informed by his knowledge, skill, experience, training, and education. See Fed. R.
Evid. 702. Specifically, Dr. Young’s anticipated testimony is described in memoranda of
interview, grand jury testimony, and testimony in other proceedings, all of which have been
previously produced. See, e.g., GJ-TRANSCRIPTS 000001-000710; COLM-000001-COLM-
001849; US-REPORTS-0007227; US-REPORTS-0007375; US-REPORTS-0007668; US-
REPORTS-0007694; US-REPORTS-0008040.

   11. Dr. Adam Rosendorff

Dr. Rosendorff is a fact / percipient witness, whose testimony may also cover topics and/or
opinions informed by his knowledge, skill, experience, training, and education. See Fed. R.
Evid. 702. Specifically, Dr. Rosendorff’s anticipated testimony is described in memoranda of
interview, grand jury testimony, and testimony in other proceedings, all of which have been
previously produced. See, e.g., GJ-TRANSCRIPTS 000001-000710; COLM-000001-COLM-
001849; US-REPORTS-0007227; US-REPORTS-0007375; US-REPORTS-0007668; US-
REPORTS-0007694; US-REPORTS-0008040.

Please contact me if you believe that the notice that you have received provides inadequate
notice under Rule 16(a)(1)(G). The government reserves the right to supplement this disclosure
of expert testimony. To the extent the government determines that it intends to call any other
                                                6
        Case 5:18-cr-00258-EJD Document 580-3 Filed 11/20/20 Page 8 of 8




expert witness to testify at trial based on its ongoing investigation, the identity and qualifications
of any such additional witness(es), as well as the nature of the expert testimony and any related
reports, will be disclosed immediately upon such a determination.

Please let us know if you have any questions, or would like to further discuss the matter raised
above.

                                                               Very truly yours,

                                                               ADAM A. REEVES
                                                               Attorney for the United States,
                                                               Acting Under Authority Conferred
                                                               By 28 U.S.C. § 515




                                                               VANESSA BAEHR-JONES
                                                               Assistant United States Attorney




                                                  7
